                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

NATIONAL OILWELL DHT, L.P.,                         §
        Plaintiff,                                  §
                                                    §
v.                                                  §    CIVIL ACTION NO. 2-14-1020
                                                    §
AMEGA WEST SERVICES, LLC,                           §
       Defendant.                                   §

                                          MEMORANDUM AND ORDER
                                          ON CLAIM CONSTRUCTION

           This patent case is before the Court for construction of the disputed claim terms

in United States Patents No. 6,279,670 (“the ’670 Patent”), No. 6,431,294 (“the ’294

Patent”), and No. 6,508,317 (“the ’317 Patent”) (collectively, the “Patents-in-Suit”).

The ’670 Patent issued August 28, 2001. The ’294 Patent, which is not in the ’670

Patent family, issued the following year, August 13, 2002. The application for the

’317 Patent was filed August 20, 2001, and the patent issued January 21, 2003. The

’317 Patent is a divisional of, and shares a common specification with, the ’670

Patent. Plaintiff National Oilwell DHT (“NOV”) alleges that Defendant Amega West

Services, LLC (“Amega West”) is infringing the Patents-in-Suit by its AmegaVIBE

product.

           The Court conducted a hearing pursuant to Markman v. Westview Instruments,

Inc., 517 U.S. 370 (1996) (“Markman hearing”), on March 5, 2019, and the parties


P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840
provided supplemental briefing and oral argument thereafter. Based on the evidence

before the Court, the arguments presented by counsel orally and in writing, and the

governing legal authorities, the Court issues this Memorandum and Order construing

those disputed claim terms that require construction.1

I.         BACKGROUND

           The Patents-in-Suit are directed to vibration tools for use in drilling operations.

Vibration tools are used to create vibratory forces “to reduce friction as a drill string

is moved within a bore and/or vary the downward force exerted on a drill bit

(sometimes called the ‘weight on bit’) to vary the depth of cut provided by the drill

bit.” Plaintiff’s Written Tutorial [Doc. # 41], p. 1.

           The Patents-in-Suit disclose vibration tools2 that use “a drive system that

includes a positive displacement motor (sometimes referred to as a ‘PDM’) to drive

a specially constructed valve assembly that is tailored for use with a PDM.” Id. at 4.

As the PDM rotates, it rotates and moves side to side. See id. “[B]ecause the speed

of a PDM is proportional to the rate of flow of fluid through the PDM, the frequency




1
           Additionally, the Court adopts the parties’ agreed construction of the claim terms
           set forth at ECF Document # 51-1, pp. 1-7.
2
           The ’670 Patent and the ’317 Patent refer to the vibration tool as a “downhole flow
           pulsing apparatus.” See, e.g., ’670 Patent, Abstract; ’317 Patent, Abstract. The
           ’294 Patent refers to the vibration tool as a “percussion drill.” See, e.g., ’294
           Patent, Abstract.

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840    2
of the vibrations produced by the tool of the [Patents-in-Suit] can be controlled by

varying the rate of fluid flow through the tool.” Id. at 5.

           The Patents-in-Suit describe a PDM rotor coupled to a movable valve plate,

which interacts with a stationary plate. Id. at 6. Each plate defines (i.e., contains) an

opening through which fluid can pass. See id. As the PDM rotor moves the movable

plate relative to the stationary plate, the overlap between the openings of the two

plates will vary the flow of fluid through the valve. See id. The variations in fluid

flow through the overlapping openings of the valve produce varying drilling fluid

pressures that can be used to create desired vibrations. See id.

           An additional feature of the Patents-in-Suit is that the vibration tools “include

a PDM and valve assembly that can optionally be used with a separate pressure

responsive device that expands and/or retracts in response to the varying fluid pressure

created by the varying fluid flow to cause a mass to move and produce a percussive

effect.” See id. at 7. The PDM causes the movable valve plate to rotate relative to the

stationary plate, varying the fluid flow through the valve. See id. at 8. This variation

in fluid flow creates varying fluid pressures on a separately provided movable mass

causing the mass to move. See id.; see also ’294 Patent, Abstract.

           NOV filed its Opening Claim Construction Brief (“Opening Brief”) [Doc. # 44],

Amega filed its Responsive Claim Construction Brief (“Response Brief”) [Doc. # 47],

and NOV filed its Reply Claim Construction Brief (“Reply Brief”) [Doc. # 48]. The

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840   3
Court conducted a Markman hearing at which the parties presented evidence and

argument regarding the proper construction of these terms. The Court found the

parties’ presentations, particularly their answers to the Court’s questions, to be

helpful. Thereafter, the parties submitted supplemental briefing on March 11, 2019.

On April 16, 2019, counsel appeared before the Court and presented supplemental oral

argument on the disputed “means-plus-function” claim term. On April 18, 2019, the

parties submitted their agreement on the proper construction of part of the “means-

plus-function” claim term. Based on the parties’ agreements, the claim construction

briefing, the full factual record, and the parties’ presentations and arguments at the

Markman hearings, the Court construes the disputed claim terms as follows.

II.        GENERAL LEGAL STANDARDS FOR CLAIM CONSTRUCTION

           “It is a bedrock principle of patent law that the claims of a patent define the

invention to which the patentee is entitled the right to exclude.” Aventis Pharm., Inc.

v. Amino Chems. Ltd., 715 F.3d 1363, 1373 (Fed. Cir. 2013) (quoting Phillips v. AWH

Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc)). The patent claims in issue

must be construed as a matter of law to determine their scope and meaning. See, e.g.,

Markman v. Westview Instruments, Inc., 517 U.S. 370, 390 (1996), aff’g, 52 F.3d 967,

976 (Fed. Cir.) (en banc); Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d

1295, 1317 (Fed. Cir. 2007).



P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840   4
           “There is a heavy presumption that claim terms are to be given their ordinary

and customary meaning.” Aventis, 715 F.3d at 1373 (citing Phillips, 415 F.3d at

1312-13; Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).

Therefore, Courts must “look to the words of the claims themselves . . . to define the

scope of the patented invention.” Id. (citations omitted); see also Summit 6, LLC v.

Samsung Elec. Co., Ltd., 802 F.3d 1283, 1290 (Fed. Cir. 2015). The “ordinary and

customary meaning of a claim term is the meaning that the term would have to a

person of ordinary skill in the art in question at the time of the invention, i.e., as of the

effective filing date of the patent application.” Phillips, 415 F.3d at 1313; see also

ICU Med., Inc. v. Alaris Med. Sys., Inc., 558 F.3d 1368, 1374 (Fed. Cir. 2009). This

“person of ordinary skill in the art is deemed to read the claim term not only in the

context of the particular claim in which the disputed term appears, but in the context

of the entire patent, including the specification.” Phillips, 415 F.3d at 1313; ICU, 558

F.3d at 1374.

           Intrinsic evidence is the primary resource for claim construction. See Power-

One, Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1348 (Fed. Cir. 2010) (citing

Phillips, 415 F.3d at 1312). For certain claim terms, “the ordinary meaning of claim

language as understood by a person of skill in the art may be readily apparent even to

lay judges, and claim construction in such cases involves little more than the

application of the widely accepted meaning of commonly understood words.”

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840   5
Phillips, 415 F.3d at 1314. For other claim terms, however, the meaning of the claim

language may be less apparent. To construe those terms, the Court considers “those

sources available to the public that show what a person of skill in the art would have

understood disputed claim language to mean . . . [including] the words of the claims

themselves, the remainder of the specification, the prosecution history, and extrinsic

evidence concerning relevant scientific principles, the meaning of technical terms, and

the state of the art.” Id.

           The claims “provide substantial guidance as to the meaning of particular claim

terms.” Id. The Court may consider the context in which the terms are used and the

differences among the claims. See id. “Because claim terms are normally used

consistently throughout the patent, the usage of a term in one claim can often

illuminate the meaning of the same term in other claims.” Id. Because the claims “are

part of a fully integrated written instrument,” the Court may also consider the

specification and the patent’s prosecution history. Id. at 1315, 1317. When the claims

use separate terms, “each term is presumed to have a distinct meaning.” Primos, Inc.

v. Hunter’s Specialties, Inc., 451 F.3d 841, 847 (Fed. Cir. 2006).

           The parties agree that one of the disputed claim terms is a “means-plus-

function” term subject to special standards for claim construction. Those legal

standards will be discussed in the section addressing the “means-plus-function” claim

term at issue.

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840   6
III.       CONSTRUCTION OF DISPUTED CLAIM TERMS

           A.         Vary the Open Area of Said Port Between a Minimum Open Area
                      and a Maximum Open Area

           Claims 11 and 13 of the ’670 Patent are apparatus claims that include the claim

term “vary the open area of said port between a maximum open area and a minimum

open area.”3 The parties agree that the claim term should be construed to mean “vary

the alignment of the openings of the valve members between first and second states

of alignment where one state of alignment is greater than the other.” The parties


3
                      Claim 11 of the ’670 Patent describes:

                      The apparatus of Claim 1, wherein the valve includes first and second
                      valve members each defining a respective axial flow opening and
                      which openings are aligned to collectively define an open axial drilling
                      fluid flow port through the valve, the first member being rotatable
                      about a longitudinal axis of the housing to vary the alignment of the
                      openings and thus vary the open area of said port between a minimum
                      open area and a maximum open area to, in use, provide a varying flow
                      therethrough and variation of the fluid pressure.

           Claim 13 of the ’670 Patent describes a:

                      Downhole flow pulsing apparatus comprising: a housing for location
                      in a string, the housing defining a throughbore to permit passage of
                      fluid therethrough; a valve located in the bore and including first and
                      second valve members each defining a respective axial flow opening
                      and which openings are aligned to collectively define an open axial
                      drilling fluid flow port through the valve, the first member being
                      rotatable about a longitudinal axis of the housing to vary the alignment
                      of the openings and thus vary the open area of said port between a
                      maximum open area and a minimum open area to, in sue, provide a
                      varying flow therethrough and variation of the fluid pressure; and a
                      fluid actuated positive displacement motor operatively associated with
                      the valve for driving the valve member.

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840         7
dispute whether the claim term’s construction should also require that “the openings

of the valve members are always at least partially aligned.”

           The clear language of the claim term requires that the variance be between a

maximum open area and a minimum open area. A “minimum open area” is an area

that is minimally open, not closed. Therefore, the Court construes that claim term

“vary the open area of said port between” a maximum open port and a minimum open

port to mean to “vary the alignment of the openings of the valve members between the

first and second states of alignment where one state of alignment is greater than the

other and the openings of the valve members are always at least partially aligned such

that the area is at least minimally open, not closed.”

           The Court’s construction is supported by the prosecution history of the ’670

Patent, during which the patentee distinguished the pending claims from prior art,

specifically U.S. Patent No. 2,780,438 (“Bielstein”). In response to the Patent

Examiner’s rejection of then-pending claim 14 of the ’670 Patent, the patentee stated

that Bielstein’s passageways were different because they “alternatively closed and

opened,” while claim 14 recites a “minimum open area.” See Response, Evidentiary

Appendix (“Appendix”) [Doc. # 44-1], p. 218 (emphasis in original). The Examiner

persisted in the rejection of the claim, and Plaintiff cancelled claim 14. The patentee

did not, however, retract its position regarding Bielstein. Indeed, the patentee later,

in a new application, again expressed its disagreement with the prior rejection of claim

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840   8
14. See Second Preliminary Amendment (Remarks), Appendix p. 332. Arguments

during patent prosecution that “draw distinctions between the patented invention and

the prior art . . . indicate in the inventor’s own words what the invention is not.” MBO

Labs, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1330 (Fed. Cir. 2007). The

patentee’s arguments during prosecution history distinguishing Bielstein indicate that

the patented apparatus does not encompass a flow port that closes completely.

           Plaintiff argues that when the patentees wanted to provide that the openings are

always at least partially aligned, they “knew exactly how to do it.” See Opening Brief,

p. 7. Plaintiff’s argument is based on Claim 8 of the ’317 Patent, which provides

specifically that the “openings are always at least partially aligned.” See ’317 Patent,

Cl. 8. Claim 8, on which Plaintiff’s argument is based, is not a claim of the ’670

Patent. Although the ’317 Patent is a divisional patent in the ’670 Patent family, the

application for the ’317 Patent was not filed until August 2001. Therefore, language

in Claim 8 of the ’317 Patent does not suggest what the patentee “knew exactly how

to do” in May 1997, when the application for the ’670 Patent was filed. Cf.

Intellectual Ventures I LLC v. T-Mobile USA, Inc., 902 F.3d 1372, 1379 (Fed. Cir.

2018) (patentee could have used language from independent claim 19 to limit other

claim in same patent); Unwired Planet, LLC v. Apple Inc., 829 F.3d 1353, 1359 (Fed.

Cir. 2016) (comparing language in different claims of same patent). In addition to

containing language not included in the ’670 Patent, Claim 8 of the ’317 Patent is a

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840   9
method claim, not an apparatus claim. On these bases, and in light of the clear

language of the claim term in the ’670 Patent and its prosecution history, the Court

finds Plaintiff’s reliance on Claim 8 of the ’317 Patent unpersuasive.4

           Based primarily on the clear language of the claim term, as well as on the

prosecution history of the ’670 Patent, the Court construes the claim term to require

that the openings of the valve members are always at least partially aligned such that

the area is at least minimally open, not closed.

           B.         Open Axial Drilling Fluid Flow Port

           Claims 11 and 13 of the ’670 Patent are set forth above in footnote 3. Those

two claims, and Claims 1 and 5 of the ’317 Patent, are apparatus claims that contain

the claim term “open axial drilling fluid flow port.”5 The parties agree that the claim


4
           Amega argues that NOV’s argument based on Claim 8 of the ’317 Patent is one of
           “claim differentiation,” which does not apply between independent claims. See
           Response Brief, pp. 10-11 (citing Indacon, Inc. v. Facebook, Inc., 824 F.3d 1352,
           1358 (Fed. Cir. 2016) and other cases). NOV has clarified that it is not asserting
           “claim differentiation” regarding Claim 8 of the ’317 Patent. See Reply Brief, p. 5.
5
           Claim 1 of the ’317 Patent describes a:

                      Flow pulsing apparatus for a drill string, the apparatus comprising: a
                      housing for location in a drill string above a drill bit, the housing
                      defining a throughbore to permit passage of drilling fluid therethrough;
                      a valve located in the bore and including first and second valve
                      members each defining a respective axial flow opening and which
                      openings are aligned to collectively define an open axial drilling fluid
                      flow port through the valve, the first member being rotatable about a
                      longitudinal axis of the housing to vary the alignment of the openings
                      between a first alignment in which the openings collectively define an
                                                                                        (continued...)

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840         10
term should be construed to mean “a bore extending along a longitudinal axis of the

valve through which drilling fluid can pass.” The parties disagree whether the claim

term should be construed to include “that is always at least partially open.” The Court

construes the claim term to mean “a bore extending along a longitudinal axis of the

valve through which drilling fluid can pass and that is always at least partially open.”




5
           (...continued)
                   open axial flow port of a first open area and a second alignment in
                   which the openings collectively define an open axial flow port of a
                   second open area greater than said first open area to, in use, provide a
                   varying flow therethrough and variation of the drilling fluid pressure,
                   and drive means operatively associated with the valve for rotating the
                   first member.

           Claim 5 of the ’317 Patent describes a:

                      Flow pulsing apparatus for drill string, the apparatus comprising: a
                      housing for location in a drill string above a drill bit, the housing
                      defining a throughbore to permit passage of drilling fluid therethrough;
                      a valve located in the bore and including first and second valve
                      members each defining a respective axial flow opening and which
                      openings are aligned to collectively define an open axial drilling fluid
                      flow port through the valve, the valve member openings being of
                      similar shape such that when the openings are aligned the maximum
                      flow area of the axial flow port corresponds to the area of each opening,
                      the first member being rotatable about a longitudinal axis offset from
                      a longitudinal axis of the second member such that rotation of the first
                      member moves the openings between a first alignment in which the
                      openings collectively define an open axial flow port of a first open area
                      and a second alignment in which the openings collectively define an
                      open axial flow port of a second open area greater than said first open
                      area to, in use, provide a varying flow therethrough and variation of the
                      drilling fluid pressure; and drive means operatively associated with the
                      valve for rotating the first member.

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840         11
           The Court’s construction is based primarily on the clear language of the claim

term – language that indicates that the port is an open one. It would have been simple

to state that the axial drilling fluid flow port opens and closes, rather than define the

port as an open axial drilling fluid flow port, but the patentee chose to identify the port

as an open one. Additionally, Claim 1 of the ’670 Patent, for example, states that the

openings “are aligned” – not that they “may align” – to collectively define an open

axial drilling fluid flow port.

           As discussed above in connection with the claim term “vary the open area of

said port between a maximum open area and a minimum open area,” the same

prosecution history supports the Court’s construction of the claim term “open axial

drilling fluid flow port.” The patentee specifically distinguished Bielstein as having

an axial drilling fluid flow port that “is alternatively closed and opened.” See

Response, Appendix p. 218. The patentee, in the later application mentioned above,

distinguished Bielstein as having ports that are axially misaligned at times and “do not

define an open axial drilling fluid port.” See Second Preliminary Amendment

(Remarks), Appendix p. 333.

           Plaintiff relies on Claim 8 of the ’317 Patent also to support its position that the

“axial drilling fluid flow port” need not always be at least partially open. As

discussed above, Claim 8 of the ’317 Patent is a method claim, while Claims 1 and 5

of that Patent, as well as Claims 11 and 13 of the ’670 Patent, are apparatus claims.

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840    12
Additionally, Claim 1 of the ’317 Patent requires that there be two open areas, one

open area greater than the other open area, such that there is a varying flow

therethrough. See ’317 Patent, Cl. 1. The Court finds the clear language of the claim

term and the prosecution history strongly demonstrate that the “open axial drilling

fluid flow port” is a port that is always open to some degree. The Court finds

Plaintiff’s reliance on Claim 8 of the ’317 Patent unpersuasive and an inadequate basis

to overcome the claim language and the prosecution history.

           Based primarily on the clear language of the claim term, as well as on the

prosecution history, the Court construes this claim term to mean “a bore extending

along a longitudinal axis of the valve through which drilling fluid can pass and that

is always at least partially open.”

           C.         Provide a Varying [Fluid] Flow Therethrough

           Claims 1, 11 and 13 of the ’670 Patent, and Claims 1 and 5 of the ’317 Patent,

are apparatus claims that include the term “provide a varying [fluid] flow

therethrough.”6 The parties agree that the claim term should be construed to mean


6
           Claim 1 of the ’670 Patent describes a:

                      Downhole flow pulsing apparatus for providing a percussive effect, the
                      apparatus comprising: a housing for location in a string, the housing
                      defining a throughbore to permit passage of fluid therethrough; a valve
                      located in the bore defining a flow passage and including a valve
                      member, the valve member being movable to vary the area of the flow
                      passage to, in use, provide a varying fluid flow therethrough; a fluid
                                                                                      (continued...)

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840        13
“cause a fluid flow through the flow passage [port] of the valve that changes,” but

Defendant argues that the construction should provide also that the fluid flow is

“continuous.”

           The Court finds nothing in the cited claim language, specifications, or

prosecution history that requires that the flow be continuous. Indeed, during the

prosecution of the ’317 Patent, the patentee expressly acknowledged that Bielstein’s

valve, which opens and closes, provides a varying flow. See Second Preliminary

Amendment, Appendix, p. 332. Although a continuous flow is likely to occur based

on the Court’s construction of the disputed claim terms “open axial drilling fluid flow

port” and “vary the open area of said port between a minimum open area and a

maximum open area,” the plain and ordinary meaning of the disputed language

“provide a varying [fluid] flow therethrough” requires only that the flow varies or

changes. As a result, the Court rejects the request to include “continuous” in the

construction of this claim term.




6
           (...continued)
                   actuated positive displacement motor operatively associated with the
                   valve for driving the valve member; and a pressure responsive device
                   which expands or retracts in response to the varying fluid pressure
                   created by the varying fluid flow, the expansion or retraction providing
                   a percussive effect.

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840     14
           D.         Means Associated With the Mass for Creating a Fluid Pressure
                      Force on Said Mass

           Asserted Claims 4 and 17 of the ’294 Patent are dependent on independent

Claim 1 of the ’294 Patent.7 The parties agree that the disputed claim term “means

associated with the mass for creating a fluid pressure force on the mass” in Claim 1

is a means-plus-function claim term under 35 U.S.C. § 112(f).8 “In enacting this

provision, Congress struck a balance in allowing patentees to express a claim

limitation by reciting a function to be performed rather than by reciting structure for

performing that function, while placing specific constraints on how such a limitation

is to be construed, namely, by restricting the scope of coverage to only the structure,

materials, or acts described in the specification as corresponding to the claimed

function and equivalents thereof.” Williamson v. Citrix Online, LLC, 792 F.3d 1339,

7
           Claim 1 of the ’294 Patent describes:

                      A percussion drill comprising a fluid transmitting body; a drill bit
                      support coupled to the body; a mass movable relative to the body for
                      impacting on the drill bit support; means associated with the mass for
                      creating a fluid pressure force on said mass; a rotating valve located in
                      the body for controlling flow of fluid through the body to produce a
                      varying fluid pressure force on the mass and induce acceleration of the
                      mass; and a valve motor for driving said valve.
8
           Title 35, United States Code, § 112(f) provides:

                      An element in a claim for a combination may be expressed as a means
                      or step for performing a specified function without the recital of
                      structure, material, or acts in support thereof, and such claim shall be
                      construed to cover the corresponding structure, material, or acts
                      described in the specification and equivalents thereof.

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840         15
1347-48 (Fed. Cir. 2015) (citing Northrop Grumman Corp. v. Intel Corp., 325 F.3d

1346, 1350 (Fed. Cir. 2003)).

           Construing means-plus-function claim terms follows a two-step process. First,

the Court must identify the claimed function. Williamson v. Citrix Online, LLC, 792

F.3d 1339, 1351 (Fed. Cir. 2015). In this case, the parties agree that the function is

“creating a fluid pressure force on said mass.”

           Second, the Court must identify the corresponding structure in the patent

specification that performs the function. See Noah Sys., Inc. v. Intuit Inc., 675 F.3d

1302, 1311 (Fed. Cir. 2012); Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1330

(Fed. Cir. 2003). The corresponding structure must be “capable of performing the

claimed function.” Univ. of Pittsburgh of Commonwealth Sys. of Higher Educ. v.

Varian Med. Sys., Inc., 561 F. App’x 934, 951 (Fed. Cir. 2014) (citing Default Proof

Credit Card Sys., Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed. Cir.

2005); Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1379 (Fed. Cir. 2001)).

“Structure disclosed in the specification is ‘corresponding’ structure only if the

specification or prosecution history clearly links or associates that structure to the

function recited in the claim.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc.,

248 F.3d 1303, 1311 (Fed. Cir. 2001) (quoting B. Braun Med., Inc. v. Abbott Labs,

124 F.3d 1419, 1424 (Fed. Cir. 1997)). Additionally, the scope of a means-plus-

function limitation “does not extend to all means for performing a certain function”

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840   16
but is, instead, “sharply limited to the structure disclosed in the specification and its

equivalents.” J&M Corp. v. Harley-Davidson, Inc., 269 F.3d 1360, 1367 (Fed. Cir.

2001); see also Mettler-Toledo, Inc. v. B-Tek Scales, LLC, 671 F.3d 1291, 1296 (Fed.

Cir. 2012); Bennett Marine, Inc. v. Lenco Marine, Inc., 549 F. App’x 947, 954 (Fed.

Cir. Sept. 19, 2013).

           Generally, the corresponding structures for creating a fluid pressure force on

the mass are the structures and surfaces associated with the mass that produce a fluid

pressure force when pressurized fluid flows through the fluid transmitting body to

create a pressure differential across the structures and/or surfaces. The specific

surface areas that constitute the corresponding structures for the means-plus-function

claim term in the ’294 Patent differ for Figure 1 and for Figures 2 and 3.

           For Figure 1, the corresponding structures are the surface areas of the rotating

valve that are exposed to the pressurized fluid and the surface areas of the mass that

are exposed to pressurized fluid. The corresponding structures are not limited to the

upper end of the mass. The corresponding structure must be capable of creating a

fluid pressure force on the mass. As noted by the Patent Trial and Appeal Board

(“PTAB”) in its Final Written Decision, for Figure 1, “valve 32 restricts the flow of

drilling fluid through fluid transmitting body 14.” See PTAB Decision, Appendix at

378-79. “This restriction produces a pressure differential across valve 32 and creates

an unbalanced force across the top of mass 28, causing mass 28 to move down . . ..”

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840   17
Id. at 379. Therefore, it is the pressure differential between the upward facing areas

(or top) of the valve and the mass and the downward facing areas of the mass that

creates the fluid pressure force that causes the mass to move. See id. at 386.

           The Court recognizes that the PTAB’s decision is not binding. See Rembrandt

Wireless Techs., LP v. Samsung Elecs. Co., Inc., 853 F.3d 1370, 1377 (Fed. Cir.

2017). Courts in this circuit, however, often give the PTAB decision “reasoned

deference.” See, e.g., Ilife Techs., Inc. v. Nintendo of Am., Inc., 2017 WL 525708, *4

(N.D. Tex. Feb. 9, 2017). Other district courts treat the PTAB decision as intrinsic

evidence. See, e.g., Fairfield Indus., Inv. v. Wireless Seismic, Inc., 2015 WL 1034275,

*5 (S.D. Tex. Mar. 10, 2015). Whether the PTAB decision is entitled to deference or

simply considered intrinsic evidence, the Court finds it instructive in this case.

           For Figures 2 and 3 of the ’294 Patent, the parties dispute whether the rotating

valve is part of the corresponding structure. The Court concludes that it is not.

Plaintiff is correct that alteration of the flow of drilling fluid through the rotating valve

alters the drilling fluid pressure force. See, e.g., ’294 Patent, Abstract. Asserted

Claim 4 of the ’294 Patent identifies a percussion drill as described in Claim 19

“wherein said rotating valve is provided separately of the means for creating a fluid

pressure force on said mass.” See ’294 Patent, Cl. 4 (emphasis added). The limitation

in Claim 4, the asserted claim, that the rotating valve is “separate[] of the means”


9
           Claim 1 of the ’294 Patent has been invalidated as unpatentable under 35 U.S.C.
           § 103(a). See PTAB Decision, Appendix p. 420.

P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840   18
establishes that the rotating valve is not “associated with the mass” for purposes of the

asserted claim. Therefore, the rotating valve is not part of the corresponding structure

for the claim element, a “means associated with the mass for creating a fluid pressure

force on said mass.”

           The parties also dispute whether the “flow restricting nozzle” in Figures 2 and 3

is part of the corresponding structure. It is clear that the nozzle in Figures 2 and 3 is

associated with the mass. The nozzle is embedded in the mass, much like the rotating

valve’s position in Figure 1. Further, the nozzle creates a pressure drop through the

nozzle, and thus across the mass, thereby creating a fluid pressure force on the mass.

Indeed, in the Detailed Description of the Invention section of the ’294 Patent,

Figure 2 is described as having a “nozzle 74 to restrict fluid flow through the bore 72

and create a pressure drop across the mass 62.” See ’294 Patent, 4:16-17. Similarly,

with reference to Figure 3, the Detailed Description identifies a pressure drop “across

the nozzle 94” that forces the mass downwards. See id., 4:41-42.

           For Figures 2 and 3, the Detailed Description clearly links the nozzle to the

identified function because the pressure drop across the nozzle creates the fluid

pressure force on the mass. Therefore, the flow restricting nozzle (element 74 in

Figure 2 and 94 in Figure 3) is a part of the corresponding structure for Figures 2

and 3.



P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840   19
           Based on the foregoing, the Court construes the means-plus-function claim term

to mean:

           The corresponding structures are the structures and surfaces associated
           with the mass that produce a fluid pressure force when pressurized fluid
           flows through the fluid transmitting body to create a pressure differential
           across the structures and/or surfaces.

           A. For the embodiment of Figure 1 of the ’294 Patent, the surface areas
           that are subject to fluid pressure are: (i) the surfaces of the rotating valve
           (32) that are exposed to the pressurized fluid and (ii) the surfaces of the
           mass (28) that are exposed to pressurized fluid; and

           B. For the embodiments of Figures 2 and 3 of the ’294 Patent, the
           structures or surface areas associated with the mass that are subject to
           fluid pressure are (1) the surfaces of the flow restricting nozzle (74/94)
           that are exposed to pressurized fluid, and (2) the surfaces of the mass
           (62/92) that are exposed to the pressurized fluid.

IV.        CONCLUSION

           The Court has considered the intrinsic evidence in the record, as well as limited

extrinsic evidence as cited herein. The Court also has considered the parties’ claim

construction briefing, and the oral arguments and explanations during the Markman

hearings, which the Court found very helpful and informative. Based on this

consideration of the evidence and the parties’ arguments, as well as the application of

governing claim construction principles, the Court construes the disputed terms in the

Patents-in-Suit as set forth above and in the chart below.




P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840    20
 Claim Term                                    Court’s Construction
 Vary the Open Area of Said Port               Vary the alignment of the openings of the
 Between a Minimum Open Area                   valve members between the first and second
 and a Maximum Open Area                       states of alignment where one state of
                                               alignment is greater than the other and the
                                               openings of the valve members are always
                                               at least partially aligned such that the area is
                                               at least minimally open, not closed
 Open Axial Drilling Fluid Flow                A bore extending along a longitudinal axis
 Port                                          of the valve through which drilling fluid can
                                               pass and that is always at least partially
                                               open
 Provide a Varying [Fluid] Flow                Cause a fluid flow through the flow passage
 Therethrough                                  [port] of the valve that changes




P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840     21
 Means Associated with the Mass                Specified Function: Creating a fluid
 for Creating a Fluid Pressure                 pressure force on said mass
 Force on Said Mass
                                               Corresponding Structure: The
                                               corresponding structures are the structures
                                               and surfaces associated with the mass that
                                               produce a fluid pressure force when
                                               pressurized fluid flows through the fluid
                                               transmitting body to create a pressure
                                               differential across the structures and/or
                                               surfaces.

                                               A. For the embodiment of Figure 1 of the
                                               ’294 Patent, the surface areas that are
                                               subject to fluid pressure are: (i) the surfaces
                                               of the rotating valve (32) that are exposed to
                                               the pressurized fluid and (ii) the surfaces of
                                               the mass (28) that are exposed to
                                               pressurized fluid; and

                                               B. For the embodiments of Figures 2 and 3
                                               of the ’294 Patent, the structures or surface
                                               areas associated with the mass that are
                                               subject to fluid pressure are (1) the surfaces
                                               of the flow restricting nozzle (74/94) that
                                               are exposed to pressurized fluid, and (2) the
                                               surfaces of the mass (62/92) that are
                                               exposed to the pressurized fluid.

           It is SO ORDERED.

           SIGNED at Houston, Texas, this 24th day of April, 2019.




                                                               NAN Y F. ATLAS
                                                      SENIOR UNI   STATES DISTRICT JUDGE
P:\ORDERS\1-EDTX\1020Markman.wpd 190424.0840     22
